Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-5 are presented for examination.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/22has been entered.
Response to Amendment/Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments broad the scope of the claims, as the result, the allowable subject has been withdrawn and new rejection has been applied for the amended claims.


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.1	Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campagna et al. (US 2021/0262286 A1) view of Beker et al. (US 2020/0072674 A1).
Regarding claim 1, campagna discloses shade body (The roller shade 400), a roller (roller tube 401), and an output shaft (Output Shaft 606) of a motor drivingly connected with the roller ([0016], [0017], The motor drive unit comprises a motor adapted to drive a motor output shaft, a clutch operably connected to the motor output shaft); [0274], Fig. 5-13; The motor drive unit 402 may be inserted into the roller tube 401 from the first end 411a). 
Baker discloses roller tube for driving color-changing shade ([0031], [0043], Warm sheer fabric may comprise a material having warm colors (e.g., or warm shades of a given color), and a cool sheer fabric may comprise a material having cool colors (e.g., or cool shades of a given color). Warm colors may have a relatively low color temperature); a control device (control system 100) is configured to control the shade body to wind up to one end adjacent to the roller or to control the shade body to unfold to another end away from the roller ([0030]-[0033], The motorized window treatments comprise a one or more motor drive units located inside of the respective roller tubes. The motor drive units are rotate the respective roller tubes for raising and lowering the window treatment fabrics to control the amount of outside light. The control system adjacent motorized window treatments at a certain position (e.g., level) on the window).
Campagna and Baker are analogous art. They relate to roller shade controller
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute determined the color temperature value after the shades are adjusted of Baker for a motor pretensioned counterbalancing spring that lowers the torque load on the motor of the roller shade throughout the rolling up or rolling down cycle of Campagna in order to achieve a setpoint color temperature value (e.g., desired color temperature) in the space by controlling the position of the window treatment fabric of a motorized window treatment in the space.
Regarding claim 2, Campagna discloses a battery electrically connected to the control device (Fig. 5, the power supply 502 connected to the controller 504) for supplying power to the control device and motor ([0277] Power supply 502 can provide power to the circuitry of the motor control module 602), and in turn the motor 601) and a flexible electronically controlled dimming film is further providing in a hollow cavity of the roller ([0011], [0027]-[0028],[0031],  the roller  is a hollow tube, an end of which is connected to the winding element of the stop mechanism  for the roller  to move along with the winding element, The coupled axle 34 has an end connected to the spindle 321 of the winding element 32 and another opposite end connected to one end of the roller 51 of the shade body 5, so that the roller 51 can be brought by the coupled axle 34 and the winding element 32 to rotate for the purpose of controlling the shade fabric 52).
Regarding claim 5,  Baker discloses a wireless receiving module that is configured to receive a control signal from a wireless transmitting module of a control and transmit the control signal to the control device is a radio frequency receiving module and the wireless transmitting module is a radio frequency transmitting module ([0025], [0030]-[0035], [0040],[0081],  the load control system 100 may comprise a plurality of control devices configured to communicate with each other via wireless signals, e.g., radio-frequency (RF) signals 108. Alternatively, or additionally, the load control system 100 may comprise a wired digital communication link coupled to one or more of the control devices to provide for communication between the control devices).

4.2.	Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campagna et al. (US 2021/0262286 A1) view of Beker et al. (US 2020/0072674 A1) further in view of Chen (US 2014/0069595 A1). 
Regarding claims 3 and 4, the combination of Campagna and Baker disclose the limitations of claims 1 and 2, but fails to disclose the limitations of claims 3-4. However, Chen discloses the limitation of claims 3-4 as follow:
Regarding claim 3, Chen discloses a protective cover is provided on an outer cover of a winding mechanism that includes that roller, and a space for the shade body to pass through is provided at a lower side of the protective cover ([0032], FIGS. 4 and 5, the driving mechanism include a housing connected to the second mounting bracket; the housing is a hollow cylindrical member being sized corresponding to an inner diameter of the roller. The micro motor is mounted in the housing, and the housing with the micro motor mounted therein is then fitted in the roller, so that the driving mechanism is invisibly from an outer side of the roller shade).
Regarding claim 4, Chen discloses wherein a fixing rod is arranged on one end of the shade body (the shade body 5) away from the winding mechanism (a winding element 32; [0011], [0027]-[0028], the roller  is a hollow tube, an end of which is connected to the winding element of the stop mechanism  for the roller  to move along with the winding element; and another opposite end of which is connected to the transmission element of the driving mechanism while the micro motors received in the hollow roller).
Chen, Campagna and Baker are analogous art. They relate to roller shade controller
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute of Chen the teaching of Campagna and Baker as show above, with automatic roller shade of Chen in order to reduce power consumption and manufacturing cost while having a compact and esthetic appearance.

Citation Pertinent prior art
5.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mullet et al. (US 20110203754) discloses manually and/or remotely controlling a motorized roller shade that includes a shade attached to a shade tube, a DC gear motor disposed within the shade tube and a microcontroller.
Kates (US 2006/0185799) discloses the motorized shade includes an internal power source, a motor, and a communication system to allow for remote control of the motorized shade. One or more motorized shades can be controlled singly or as a group


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.

/KIDEST BAHTA/Primary Examiner, Art Unit 2119